Title: From Gabriel Richard to John Quincy Adams, 14 February 1825
From: Richard, Gabriel
To: Adams, John Quincy


				
					
					Washington feb. 14th. 1825
				
				Mr. Richard of Michigan has the honor to acknowledge the receipt of the polite invitation of Mr. and Mrs. Adams. He regrets very much that the condition of his health does not permit him to accept the homor of the Invitation.The Delegate of Mich. takes this Oportunity to offer Mr. Adams his congratulations for his Success at the late Presidential Election. he assures him that this happy Event is particularly agreable to him personnally and that it will be So to the Michiganians whom he represents—
				
					R G
				
				
			